UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
 UNITED STATES OF AMERICA                      )
                                               )
 v.                                            )          Criminal No. 18-cr-135 (RDM/GMH)
                                               )
LATOYA MAHONEY-SMITH, a/k/a                    )
Mayaalla-MuQaddim bint Abdullah bin            )
Abdulaziz al Saud, a/k/a Mayaalla Al           )
Saud,                                          )
                                               )
                Defendant.                     )
                                               )

                                DETENTION MEMORANDUM

       This matter comes before the Court upon the application of the United States that Defend-

ant, Latoya Mahoney-Smith, be detained pending trial pursuant to 18 U.S.C. § 3142. Defendant

is charged by indictment with one count of false impersonation of a foreign, diplomat, consul, or

officer in violation of 18 U.S.C. § 915, one count of remaining on diplomatic, consular, or official

property without authority in violation of 18 U.S.C. § 970(b)(2), and one count of Contempt of Court,

in violation of D.C. Code § 23-1329. The Court held a detention hearing on May 10, 2018, at which

Defendant represented herself, with stand-by counsel. At the conclusion of that hearing and upon

consideration of the proffers and arguments of Defendant and counsel for the government, as well

as the entire record herein, the Court ordered Defendant held without bond. This memorandum is

submitted in compliance with the statutory obligation that “the judicial officer shall . . . include

written findings of fact and a written statement of the reasons for the detention.” 18 U.S.C.

§ 3142(i)(1).

                                      FINDINGS OF FACT

       At the detention hearing, the United States proceeded by proffer based on the indictment.
The defense challenged the government’s proffer, arguing primarily that she is not, in fact, the

person who has been indicted. Unless stated otherwise, the following fact are undisputed.

       On February 23, 2018, Defendant went to the Embassy of Saudi Arabia in the northwest

quadrant of the District of Columbia, and left two black suitcases in front of the building, causing

certain law enforcement agencies, including the United States Secret Service (that “Secret

Service”) and the Metropolitan Police Department’s Explosives Unit, to respond and, among other

things, evacuate the area.

       Defendant returned to the Embassy on February 26, 2018. She identified herself as a Saudi

citizen named Mayaala Al Saud, and refused to leave until she met with the Saudi Arabian

Ambassador to the United States, to whom she claimed she was related, to give him some classified

documents in her possession. The Embassy’s Chief of Security advised her that the Embassy’s

records did not confirm her story, and then called law enforcement. When a Secret Service officer

arrived, he confirmed that Embassy staff had asked Defendant to leave, but she refused. Upon the

officer’s request, Defendant produced identification consisting of photocopies of documents

seemingly from the Canadian government representing her name as Mayaalla-MuQaddim bint

Abdullah bin Abdulaziz al Saud and her birth date as September 19, 1978. She also claimed to be

Deputy Crown Princess of Saudi Arabia. When the officer told her that Embassy personnel wanted

her to leave the premises, she complied and stepped outside the building.

       Additional law enforcement officers who arrived later attempted to confirm the information

she had given. The search of law enforcement records identified Defendant as Latoya Mahoney-

Smith, with a birth date of September 16, 1974, and confirmed that the name she had given to the

Secret Service was a known alias for Defendant. Law enforcement also confirmed an outstanding



                                                 2
warrant for Defendant’s arrest issued in the State of Florida and charging Defendant with violating

the terms of her probation stemming from her conviction on 24 counts of aggravated stalking.

Secret Service officers then arrested Defendant, who became agitated and threatened to kill them.

       On February 27, 2018, Defendant was charged in D.C. Superior Court with attempted

threats to do bodily harm and unlawful entry, both in violation of provisions of the D.C. Code.

She was then arraigned and released on conditions, including that she stay away from the Saudi

Arabian Embassy.

       After her release, Defendant continued to use her alias as Deputy Crown Princess to attempt

to gain access to various diplomatic events in the District of Columbia involving Saudi Arabian

officials, including by contacting the Assistant U.S. Attorney (“AUSA”) assigned to her Superior

Court case, the judge in her Superior Court case, Judge Weisberg, the State Department’s Office

of the Chief of Protocol, and the White House. She represented that she was part of an official

delegation of Saudi Arabian officials who were to attend a meeting between the Crown Prince of

Saudi Arabia and the President of the United States.

       On March 23, 2018, Defendant appeared before Judge Weisberg for the initial status

hearing in her Superior Court case. Judge Weisberg allowed her to remain released pending trial

but ordered her to stay away from employees and officials of the Kingdom of Saudi Arabia and

prohibited her from approaching within approximately 100 yards of the Embassy. On April 13,

2018, Defendant sent an email to Judge Weisberg’s chambers seeking to return to the Embassy

and indicating that she had diplomatic immunity as the Deputy Crown Princess of Saudi Arabia.

At an April 20, 2018 status hearing, Defendant was again ordered to stay away from the Embassy

and Saudi Arabian employees and officials. She later communicated with the AUSA in her



                                                3
Superior Court case claiming again that she had diplomatic immunity as a member of the Saudi

Arabian royal family and indicating her intention to return to the Embassy to obtain a temporary

Saudi Arabian passport. She was warned off by the prosecutor, who reminded her of the stay-

away order.

       Nevertheless, on May 7, 2018, Defendant called the Secret Service’s Control Center to

inform them she was returning to the Embassy to pick up her personal property, and that she

wanted an officer to escort her. She was warned that she would not be allowed to enter the

Embassy. Later that day, but during business hours, a Secret Service officer was called to the

Embassy and found Defendant standing in front of the property, approximately fifty-three feet

from the Embassy’s property line, and within 100 yards of the Embassy and the employees

working within. Upon a request from law enforcement, Defendant produced identification

consisting of a D.C. Department of Corrections Identification Card and a Library of Congress

Card. The Identification Card had a fictitious social security number—one associated with twenty-

nine individuals, none of whom are Defendant—a false date of birth, and the address of the Saudi

Arabian Embassy as her home address. After she was arrested, Defendant again stated that she

was a diplomat and citizen of Saudi Arabia. Officers confirmed via State Department records that

she was not a diplomat.

       B.     Defendant’s Criminal History

       Defendant has a long criminal history. Most recently, she was arrested, as outlined above,

for attempted threats to do bodily harm and unlawful entry on February 26, 2018. She was on

release pending trial in that case when she engaged in the conduct at issue here, which includes

violation of the stay-away order entered in that case. She was convicted by a Florida court in



                                               4
December 2007 for stalking, aggravated stalking, and contempt. The outstanding Florida warrant,

which was issued in June 2017, stems from her failure to appear for a required appearance related

to her probation in that case. Also in Florida, she was convicted in 2006 for stalking and trespass,

twice in 2004 for fraud-swindle, and once in 2004 for stalking and fraud-impersonation. She

further has arrests for other crimes, such as for forgery in St. Croix.

                                       LEGAL STANDARD

       The Bail Reform Act of 1984, 18 U.S.C. § 3142 et seq., provides, in pertinent part, that if

a judicial officer finds by clear and convincing evidence that “no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of any

other person and the community, such judicial officer shall order the detention of the [defendant]

before trial.” 18 U.S.C. § 3142(e). Thus, even if a defendant is not considered a flight risk, his or

her danger to the community alone is sufficient reason to order pretrial detention, and vice versa.

United States v. Salerno, 481 U.S. 739, 755 (1987); United States v. Perry, 788 F.2d 100, 113 (3d

Cir. 1986); United States v. Sazenski, 806 F.2d 846, 848 (8th Cir. 1986). Where the judicial

officer’s justification for detention is premised upon the safety of the community, the decision

must be supported by “clear and convincing evidence.” 18 U.S.C. § 3142(f)(2). Where the

justification for detention is risk of flight, the decision must be supported by a preponderance of

the evidence. See United States v. Simpkins, 826 F.2d 94, 96 (D.C. Cir. 1987).

                                            ANALYSIS

       A.      Application of the Section 3142(g) Factors

       Pursuant to 18 U.S.C. § 3142(g), the four factors that a court must consider in making a

bond determination are: (1) the nature and circumstances of the offense; (2) the weight of the



                                                  5
evidence against the defendant; (3) the history and characteristics of the defendant; and (4) the

nature and seriousness of the danger to any person or the community that would be posed by the

defendant’s release. 18 U.S.C. § 3142(g). Addressing those factors, the Court has determined that

Defendant should be detained while awaiting trial because she is a flight risk.

               1.      Nature and Circumstances of the Charged Offense

       The first factor, the nature and circumstances of the charged offense, favors detention. This

factor asks the Court to consider “the nature and circumstances of the offense charged” as a general

matter, but points especially to instances where “the offense is a crime of violence . . . or involves

a controlled substance, firearm, explosive, or destructive device.” 18 U.S.C. § 3142(g)(1). Here,

the indictment and the government’s proffer establish probable cause to believe Defendant

impersonated a diplomat, failed to leave Embassy property when asked, and, perhaps most

importantly for the purposes of this decision, violated a court order barring her from that property.

That is, Defendant is charged with violating the primary condition set by the D.C. Superior Court

when it released her pending trial on the charges of attempted threats of bodily harm and unlawful

entry that are before that court. That conduct indicates that Defendant is unwilling to conform her

behavior to obey court orders. Moreover, although the crimes of which she is accused do not

involve violence, drugs, or weapons, she is currently facing up to ten years imprisonment on the

impersonation count, a significant increase from the approximately six months she faces on her

local charges, see D.C. Code §§ 22-407, 22-1803 (setting term of imprisonment of up to 180 fays

for attempted threats to do bodily harm); D.C. Code § 3302(a)(1) (setting term of imprisonment of

up to 180 days for unlawful entry). Indeed, the government’s theory of the case is that Defendant

is claiming diplomatic immunity as a maneuver to avoid prosecution. See United States v.



                                                  6
Callaway, 446 F.2d 753, 754 (3d Cir. 1971) (affirming conviction under 18 U.S.C. § 915 where

defendant “intended to use diplomatic immunity as a shield against the law”). As that gambit does

not seem to have succeeded, Defendant now has a significant motive to flee the jurisdiction if

released. See, e.g., United States v. Bikundi, 47 F. Supp. 3d 131, 134 (D.D.C. 2014) (noting that

prospect of extended period of incarceration “gives the defendant ‘a substantial incentive to flee’”

(quoting United States v. Hong Vo, 978 F. Supp. 2d 41, 43 (D.D.C. 2013))).

               2.      The Weight of the Evidence

       The weight of the evidence also favors detention. Defendant’s primary defense—at least

at the detention hearing—was that she is not Latoya Mahoney-Smith, the person named in the

indictment. However, as explained in a proffer from a law enforcement officer at the detention

hearing, when she was before the Superior Court on March 23, 2018, Defendant made the same

claim. Law enforcement therefore fingerprinted her and confirmed that her fingerprints matched

those of Latoya Mahoney in law enforcement databases, including the database maintained by the

FBI’s Criminal Justice Information Services Division (“CJIS”). Searches of CJIS also confirmed

that Defendant is the individual subject to the outstanding warrant in Florida. That individual,

moreover, is neither a Saudi Arabian citizen nor a diplomat.

       In light of the fact that the government has sufficiently shown that Defendant is the person

named in the indictment, the government’s evidence is strong. Defendant has repeatedly insisted

to law enforcement and to this Court that she is a Saudi Arabian citizen and diplomat. Agents

from the Secret Service witnessed her refusal to leave the premises when asked by the Embassy’s

chief of security, an official authorized to make such a request. And she was later arrested outside

the Saudi Arabian Embassy, although she had been warned repeatedly that a court order barred



                                                 7
her from the property and employees and officials of the Saudi Arabian government.

               3.      The History and Characteristics of Defendant

       The history and characteristics of Defendant also favor detention. Section 3142(g)(3)

directs the Court to consider: (1) the defendant’s character, physical and mental condition, family

ties, employment, financial resources, length of residence in the community, community ties, past

conduct, history relating to drug or alcohol abuse, criminal history, and record concerning

appearance at court proceedings; and (2) whether, at the time of the current offense or arrest, the

defendant was on probation, on parole, or on other release pending trial, sentencing, appeal, or

completion of sentence for an offense under federal, state, or local law.               18 U.S.C.

§ 3142(g)(3)(A)–(B).

       Defendant has been convicted of a series of offenses involving misrepresentation, fraud,

and contempt of court. There is an open warrant for her arrest in Florida for failure to appear at a

required court proceeding. She appears to have multiple aliases. She repeatedly attempted to

deceive the Court during the detention hearing as to her identity. There is no concrete evidence

that she has any significant contacts in the D.C. area. Although she stated at the detention hearing

that she was staying with (unidentified) friends, on May 4, 2018, she told the AUSA assigned to

her Superior Court case that she was homeless. Her criminal history—particularly as it relates to

failure to obey court orders—record of deceitful behavior, and lack of connections to the area

counsel strongly in favor of pre-trial detention.

               4.      The Danger to the Community

       The fourth factor—the danger to the community posed by a defendant were she to be

released—is the least relevant where, as here, the government has sought detention based only on



                                                    8
the threat that Defendant might flee and not on dangerousness. And the government has not even

suggested how evidence of Defendant’s dangerousness might be helpful in determining whether

she is a serious risk of flight. Nevertheless, the other three factors establish by a preponderance of

the evidence that Defendant is a flight risk, and the Court therefore finds that there is no condition

or combination of conditions that would ensure her appearance at future court proceedings. See,

e.g.., United States v. Saani, 557 F. Supp. 2d 97, 100 (D.D.C. 2008) (holding defendant whom

government sought to detain based on risk of flight where “the only factor which mitigates against

. . . detention” was “minimal” risk of defendant’s dangerousness).

                                          CONCLUSION

       Based on the consideration of all the evidence, the factors set forth in section 3142(g), and

all lesser restrictive alternatives to pretrial detention, the Court finds by clear and convincing

evidence that no condition or combination of conditions exist that would reasonably assure

Defendant’s appearance at future court proceedings and at trial should she be released. Therefore,

the government’s motion for pretrial detention is GRANTED.

                          DIRECTIONS REGARDING DETENTION

       Defendant is ORDERED remanded to the custody of the Attorney General or to the

Attorney General’s designated representative for confinement in a corrections facility separate, to

the extent practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. Defendant must be afforded reasonable opportunity for private consultation with defense

counsel. On order of a court of the United States or on request of an attorney for the government,

the person in charge of the corrections facility must deliver Defendant to a United States Marshal

for the purpose of an appearance in connection with a court proceeding.



                                                  9
                                        G. Michael Harvey
                                        2018.05.16
                                        10:04:58 -04'00'
Date: May 16, 2018   ___________________________________
                     G. MICHAEL HARVEY
                     UNITED STATES MAGISTRATE JUDGE




                      10